Citation Nr: 1760560	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-28 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from May 1954 to May 1980.  The Veteran served during the Korean Conflict era, was a combat Veteran during his service in the Republic of Vietnam and served during peacetime.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, FL.

In the June 2011 rating decision, the RO denied entitlement to service connection for anxiety disorder (claimed as PTSD).

The Veteran testified before the undersigned Veterans Law Judge at a September 2017 video hearing held at the St. Petersburg, Florida RO.  The hearing transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's currently demonstrated PTSD is related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric condition, to include PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304 (f) (2015).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304 (f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.

The DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)) provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court of Appeals for Veterans Claims (Court) held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

Merits of the Claim

The Veteran contends that he has PTSD that is related to his active duty service.  The June 2011 VA examination noted a previous diagnosis of mild, chronic, combat-related PTSD from March 2011.  The examiner noted that the Veteran has received follow-up clinical treatment for PTSD in February and March of 2011.  The July 2014 VA examination also shows a diagnosis of PTSD.  Therefore, the Veteran has a current disability as required by 38 C.F.R. § 3.303.

As to the second element, in-service incurrence, the June 2011 VA examiner noted a previous diagnosis of combat-related PTSD.  The examiner noted the Veteran's account of being involved in mortar attacks during his tour of duty in Vietnam; however, he determined that anxiety and depressive symptoms were relative to his current life circumstances, and that anxiety disorder (claimed as PTSD) is less likely as not (less than 50/50 probability) caused by, or a result of fear of hostile military or terrorist activity.  However, the July 2014 examiner, determined that the Veteran's mental condition, diagnosed as PTSD, is at least as likely as not (50 percent or greater probability)incurred in or caused by service in Vietnam.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case with regard to the in-service occurrence of PTSD, the benefit of the doubt rule will therefore be applied.  As the Veteran has been determined, by a VA psychiatrist, to have PTSD that has been related to directly experiencing traumatic events that caused fear and helplessness in the Veteran as a result of hostile military activity, service connection for PTSD will be granted.


ORDER

Service connection for a psychiatric condition, to include post-traumatic stress disorder (PTSD) is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


